EXHIBIT 99.1 The Bezeq Era Investors presentation, January 2015 1 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2013, and other filings that we make from time to time including our quarterly data. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. BCOM’s Profile 2 §B Communications Ltd. (TASE and Nasdaq: “BCOM”) is a telecommunications oriented holding company which is a subsidiary of Internet Gold and part of the Eurocom Group in Israel. The Company, which went public on NASDAQ in November 2007, was formerly known as 012 Smile Communications Ltd. §BCOM holds the controlling interest (approximately 30.8%) in Bezeq, The Israel Telecommunication Corp. (“Bezeq”), Israel’s largest telecommunications provider (TASE: BEZQ). §BCOM decreased its net debt from more than NIS 5 billion as of the date it acquired its controlling interest in Bezeq (in April 2010) to NIS 2.5 billion as of September 30, 2014. §On February 19, 2014, BCOM announced the completion of an international offering of US$ 800 million senior secured notes that was used to fully refinance the bank and institutional debt that it incurred to acquire its controlling interest in Bezeq. 2 3 •Founded in 1979 •One of Israel’s largest holding companies with a strong presence in Israel and a growing international presence •Owned by Shaul Elovitch, Chairman of the Board of Directors (80% ownership) and Yossef Elovitch, Director (20%ownership) •Solid financial base and strategic partnerships ensure the strong backing necessary to accelerate growth •Diversified portfolio with investments in telecommunications, media, real estate, consumer electronics and financial services YES - D.B.S. Satellite Services (1998) Ltd. Walla Shops Space Communications Ltd. Satcom Systems Ltd. Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Internet Gold Golden Lines Ltd. Bezeq B Communications Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Communications « Walla « Eurocom Real Estate Ltd. Midtown Real Estate Enlight Energy Ltd. Eurocom Capital Finance Ltd. Investments & Finance « « « EITAG Ltd. Eurocom Group Overview 4 Eurocom: Israel’s Largest Communications Footprint International long distance Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 13 major transactions •2 IPOs - IGLD and BCOM •10 bond issues •$800 million international offering Doron Turgeman
